DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, last paragraph, with respect to the limitation "wherein an entirety of an opening of the first cathode gas outlet channel at a first space side faces a surface of the first pressure transmitting member," it is unclear how cathode gas can flow through the cathode gas outlet channel if an entirety of an opening of the first cathode gas outlet channel is blocked by the first pressure transmitting member.

Claims 2-5, 17, 18, 20, and 21 are rejected, because they also depend from the rejected claim 1. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 1, line 11, and claim 8, line 12; and “a first pressure transmitting member” in claim 1, line 17, and claim 8, line 18.

Because the claim limitation(s) “fixing member” is being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover a bolt passing through the cathode plate member and the cathode separator, the corresponding structure described in paragraph 0059 in the specification as performing the claimed function, and equivalents thereof, or a fastener that fastens the at least one hydrogen pump unit sandwiched between the anode end plate and the cathode end plate as recited in claim 20, and other structures for the fixing member described in paragraphs [0101]-[0108] of the specification, and equivalents thereof.

Because the claim limitation(s) “a first pressure transmitting member” is being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover a porous member and/or an elastic member, the corresponding structure described in paragraphs 0065 and 0067 in the specification as performing the claimed function, and other structures shown in FIGS. 4A-4E and the corresponding description and equivalents thereof.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2004/0211679 (hereinafter called Wong). 

Wong discloses an electrochemical hydrogen pump comprising: at least one hydrogen pump unit that includes an electrolyte membrane 14, an anode 10 disposed on a first main surface of the electrolyte membrane 14, a cathode 18 disposed on a second main surface of the electrolyte membrane 14 (see Fig. 1 and paragraph 0031), an anode separator 20 stacked on the anode 10, and a cathode separator 20 stacked on the cathode 18 (see Fig. 3 and paragraph 0061); an anode end plate 26 that is disposed on the anode separator 20 positioned in a first end in a stacking direction; a cathode end plate 26 that is disposed on the cathode separator 20 positioned in a second end in the stacking direction, the first end being one end in the stacking direction, the second end being another end in the stacking direction (see Fig. 5 and paragraph 0067); tie-bolts 28 (read on a fixing member) that prevent members from the cathode end plate 26 to the cathode separator 22 positioned in the second end from moving in the stacking direction (see Fig. 3 and paragraph 0061); a first gas flow channel through which hydrogen generated in the cathode is supplied to a first space disposed between the cathode end plate and the cathode separator positioned in the second end (see Fig. 1 and 3); and a spring 29 (reads on a first pressure transmitting member) that is disposed in the first space and transmits a pressure from the cathode separator positioned in the second end to the cathode end plate. A spring (the first pressure transmitting member) is known to be an elastic member.  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fig. 3 of Wong by adding a spring 29 (reads on a first pressure transmitting member) as taught by Fig. 5 of Wong. The person with ordinary skill in the art would have been motivated to make this modification, because Wong teaches that this would facilitate contact of the porous plate during pressurization for ensuring adequate electrical contact (see paragraph 0069).

Allowable Subject Matter 

Claims 1-5, 17, 18, 20, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that an entirety of an opening of the first cathode gas outlet channel at a first space side faces a surface of the first pressure transmitting member.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795